Case: 13-50589      Document: 00512634946         Page: 1    Date Filed: 05/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-50589
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          May 19, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MICHAEL RENE GARZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:13-CR-4-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Michael Rene Garza appeals his 60-month sentence following his guilty
plea conviction of possession with intent to distribute methamphetamine.
Garza argues that the district court’s drug quantity determination was clearly
erroneous because it was based on unreliable statements made by a
confidential informant.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50589     Document: 00512634946    Page: 2   Date Filed: 05/19/2014


                                 No. 13-50589

      A district court’s drug quantity determination is a factual finding
reviewed for clear error. See United States v. Betancourt, 422 F.3d 240, 246
(5th Cir. 2005).     “[A] district court may adopt the facts contained in a
[presentence report] without further inquiry if those facts have an adequate
evidentiary basis with sufficient indicia of reliability and the defendant does
not present rebuttal evidence or otherwise demonstrate that the information
in the [presentence report] is unreliable.” United States v. Cabrera, 288 F.3d
163, 173-74 (5th Cir. 2002). The defendant has the burden of presenting
rebuttal evidence to demonstrate that the information in the PSR is
inaccurate, unreliable, or materially untrue. United States v. Washington, 480
F.3d 309, 320 (5th Cir. 2007).
      The district court did not clearly err in determining drug quantity. The
PSR detailed the amounts of methamphetamine that the CI bought from Garza
during controlled buys as well as other amounts of methamphetamine that the
CI observed in Garza’s possession during the controlled buys. Further, Officer
Amanda Locklear’s testimony provided details regarding the CI’s prior
experience with methamphetamine, the controlled buys, and other witness
statements regarding the amount of methamphetamine Garza possessed.
Although Garza objected to the drug quantity determination in the PSR, he did
not offer any evidence to rebut either the PSR or Locklear’s testimony.
      AFFIRMED.




                                      2